Citation Nr: 0100771	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-06 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for adjustment 
disorder.

2.  Entitlement to service connection for status post 
cerebrovascular accident (CVA).

3.  Entitlement to service connection for residuals of 
adverse reaction to vaccines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June to September 
1976.  He had a period of inactive duty for training during 
March 1997.  This appeal arises from a June 1998 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, Puerto Rico, regional office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

During a period of inactive duty training in March 1997, the 
veteran received vaccines for typhoid and yellow fever (and 
possibly influenza).  He experienced an adverse reaction that 
included chills, headaches, dizziness and nausea.  The 
veteran contends that the adverse reaction led to a CVA 
and/or that he has permanent residuals of this adverse 
reaction.  

The record indicates that the veteran suffered a CVA in 
September 1997, and now experiences left-side weakness and 
inability to walk.  A CT scan following this September 1997 
CVA showed evidence of a previous vascular event.  

An April 1999 statement from Dr. Jenaro Pagan Lagomarsini 
noted that the veteran had been seen in the Family Health 
Center of Sabana Grande in March 1997 because of having, 
after the administration of vaccine, headaches, dizziness, 
and numbness of the lower extremities.  A head CT was 
recommended to rule out cerebral hemorrhage.  There is no 
indication in the record as to whether or not that CT was 
performed.

A May 1997 progress note reported complaints of dizziness, 
left leg and hand numbness, and headaches.  

On VA neurologic examination in January 1998, the veteran 
reported that, following the vaccinations in March 1997, he 
had experienced disorientation, fever, headache, and left 
sided weakness.  His wife indicated that he continued to 
experience left leg numbness and frequent headaches up until 
the September 1997 CVA.  

The record is unclear as to whether the March 1997 "adverse 
reaction" included or led to a CVA.  The Board is of the 
opinion that a VA neurologist should review the record, and 
if necessary examine the veteran, and provide an opinion as 
to whether the March 1997 adverse reaction included or led to 
a CVA.  If there was no ascertainable CVA at that time, the 
examiner should note if the veteran currently has any 
residuals from his reaction to the vaccines.  

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain any relevant VA or 
private medical records that are not 
currently of record.  All records 
received should be associated with the 
claims folder.

2.  Following the above, a VA neurologist 
should review the record, and if necessary 
examine the veteran, and provide an 
opinion as to whether it is likely, 
unlikely, or as likely as not that the 
March 1997 "adverse reaction" included or 
led to a CVA.  The examiner should provide 
reasons for his conclusion.  If there was 
no ascertainable CVA at that time, the 
examiner should note if the veteran 
currently has any ascertainable residuals 
from his reaction to the vaccines. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The issue of entitlement to service connection for adjustment 
disorder is deferred pending the above development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




